DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chris Linder on 10/18/21.

The application has been amended as follows:
Claim 1: A process for manufacturing a thermoformed knit article, comprising: providing a knit textile comprising a first yarn and a second yarn in a unitary knit construction, wherein, in the unitary knit construction, the first yarn and the second yarn are knitted together, or the second yarn is knitted in a knit structure, and the first yarn is at least partially inlaid or otherwise inserted into the knit structure to form the unitary knit construction, the first yarn comprising a low processing temperature polymeric composition comprising one or more first thermoplastic polymers, the second yarn comprising a high processing temperature polymeric composition, the knit textile comprising: a first zone comprising the second yarn, a second zone comprising the first yarn and the second yarn, and a third zone comprising the first yarn, wherein the second zone is positioned between the first and third zones, wherein the first zone comprises a higher concentration of the second yarn than the second zone, and wherein the third zone comprises a higher concentration of the first yarn than the second zone, wherein the first zone, second zone, and third zone are knitted together in the unitary knit construction, with the first and second zones directly connected to each other, and the second and third zones directly connected to each other, wherein the second zone comprises at least two subzones, wherein each subzone includes a different concentration of the first yarn and the second yarn in each zone and each of the at least two subzones have a staggered interface with the other subzones; masking a first area of the knit textile and heating a second area of the knit textile, wherein the second area of the knit textile includes the second and third zones; placing at least a portion of the knit textile on a molding surface; and while the at least a portion of the knit textile is on the molding surface, heating the second area of the knit textile comprises increasing a temperature of the knit textile to a temperature that is above a melting temperature Tm of the low processing temperature polymeric composition and below at least one of: 1) a creep relaxation temperature Tcr; 2) a heat deflection temperature Thd; or 3) a Vicat softening temperature Tvs of the high processing temperature polymeric composition, thereby thermoforming the knit textile; wherein, in the thermoformed knit textile, the first zone is flexible and pliable, the third zone is rigid or semi-rigid, and the second zone forms a seamless, integrated transition from the rigid or semi-rigid third zone to the flexible and pliable first zone.
Claim 30: canceled.
Claim 31: canceled. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Dua and Boucher are the closest prior arts of record. Boucher disclosed different zones with different concentrations of fusible and infusible yarns and Dua, as well as other references disclosed altering the concentration of the yarns to impart desired effects. However, neither reference particularly disclosed that each subzone took on a particular staggered shape. Thus, the combination of references would not result in the claimed invention with the each subzone having a staggered shape in combination with the other claimed features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342. The examiner can normally be reached 9 AM- 6 PM Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARMAND MELENDEZ/Examiner, Art Unit 1742